Citation Nr: 0830330	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant claims as the widow of the veteran who served 
in the Philippine Commonwealth Army from December 1941 to 
August 1942; and he had Recognized Guerrilla Service from 
October 1944 to October 1945.  The veteran was a prisoner of 
war (POW) from April 9, 1942 to August 15, 1942; he died in 
May 1950.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on Appeal from a January 2005 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the case of the veteran's death.  She perfected a timely 
appeal to that decision.  


FINDINGS OF FACT

1.  The veteran died in May 1950, at the age of 33.  The 
immediate cause of his death was reported as internal 
hemorrhage due to a stab wound.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  The disorder listed on the death certificate was not 
present until many years after service, and it is not shown 
to be causally related to the veteran's period of active 
service.  

4.  A service-connected disability did not substantially or 
materially contribute to cause his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2004 from the RO to the appellant which 
was issued prior to the RO decision in January 2005.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

Regarding the Hupp requirements, the veteran was not service-
connected for any disabilities at the time of his death.  The 
communications are found to provide the appellant with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected, even if not explicitly stated in those 
terms in the correspondence.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
June 2005 SOC provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for the cause of 
the veteran's death, and given that she has been provided all 
the criteria necessary for establishing service connection, 
we find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Legal Criteria and Analysis.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In addition, the following diseases are potentially subject 
to presumptive service connection for a former POW: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy (except where directly related to infectious 
causes), arteriosclerotic heart disease or hypertensive 
vascular disease, and stroke and its complications.  38 
C.F.R. § 3.309(c).  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran was not service-connected for any disease or 
injury during his lifetime.  The appellant alleges that the 
veteran's death should be service connected as his death 
causing condition was acquired in service.  

The record indicates that the veteran served in the 
Philippine Commonwealth Army from December 1941 to August 
1942, and he had Recognized Guerrilla Service from October 
1944 to October 1945.  He died in May 1950.  The immediate 
cause of death was internal hemorrhage due to a stab wound.  
At the time of death, service connection was not in effect 
for any disability.  Furthermore, there is no reliable 
evidence linking the fatal disease process to service.  
Rather, the death certificate noted that the onset of 
internal hemorrhage had been 10 hours earlier.  The appellant 
has submitted a joint affidavit form two friends who attested 
to the veteran's death as they attended his burial; however, 
they did not provide any information as to the cause of the 
veteran's death.  Therefore, their statements do not provide 
a nexus to service.  Additionally, the regulation related to 
POW-related diseases is not applicable because internal 
hemorrhage is not listed in 38 C.F.R. § 3.309(c).  

The record reflects that the appellant has expressed her 
belief that the veteran's death was related to an illness 
contracted in service.  It is true that the claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159; see Jandreau, supra; 
Buchanan, supra.  Clearly, a layperson is competent to report 
that he/she witnessed a stabbing and that there was a death.  
However, the appellant provided no basis or reasoning for 
linking the cause of death to service.  Rather, the more 
probative evidence established that the cause of death was an 
internal hemorrhage due to a stab wound and that the onset 
had been 10 hours earlier.  The Board fully accepts that the 
veteran endured hardships common to those in combat.  
However, there is no reliable evidence linking the cause of 
death to any incident of service.  In sum, the death 
certificate is more probative than the non-specific lay 
statements.  

The Board therefore finds that a service-connected disability 
did not cause or materially contribute to the cause of the 
veteran's death.  The Board is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against finding that a 
service-connected disability caused or contributed to the 
veteran's death, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.  The most 
probative evidence establishes that the internal hemorrhage 
was of recent onset rather than in-service onset.  

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the veteran's death was unrelated to service 
or a service-connected disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


